Citation Nr: 0734982	
Decision Date: 11/06/07    Archive Date: 11/19/07

DOCKET NO.  06-36 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her two daughters




ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
May 1947.  He died in March 2006.  The appellant is the 
veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2006 rating decision.

This case was advanced on the docket.


FINDINGS OF FACT

1.  The veteran died in March 2006, the amended death 
certificate lists the immediate cause of the veteran's death 
as cardiac arrhythmia; conditions leading to the immediate 
cause of death were paroxymal atrial tachycardia, pulmonary 
embolus/hyperthyroidism, and fractured hip/PTSD; and other 
significant conditions which contributed to the veteran's 
death, but which did not result in the immediate cause were 
severe aortic stenosis, severe spine condition, and paralysis 
of the sciatic nerve.

2.  At the time of his death, the veteran was service 
connected for residuals of a shell fragment wound, for post 
traumatic stress disorder (PTSD), and for sciatic neuritis.  
The veteran had also been granted a total disability rating 
based on individual unemployability (TDIU).

3.  The evidence supports the appellant's contention that the 
veteran falling and breaking his hip was the most direct 
cause of his death.

4.  The evidence fails to show that the veteran's instability 
which resulted in the fall was the result of a service-
connected disability. 


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issue involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  See Id.

The appellant and her daughters testified that they believed 
the veteran had died as a result of his service-connected 
disabilities.  Their theory was that the veteran was 
physically weakened by back and sciatic nerve pain (that had 
resulted from a shell fragment wound during World War II for 
which the veteran received a Purple Heart), which eventually 
resulted in him falling and breaking his right hip in 2006, 
and led to his death five days later.

The veteran's death certificate completed several days after 
his death in March 2006 initially listed the cause of the 
veteran's death as cardiac arrhythmia, arteriosclerotic heart 
disease, and hyperlipidemia; with other significant 
conditions that contributed to the veteran's death, but that 
did not result in any of the direct causes, were listed as 
severe aortic stenosis, a fractured right hip (for 5 days), 
osteoporosis, dementia, and a hypothyroid.

The veteran's death certificate was amended in January 2007 
at which point the immediate cause of the veteran's death was 
cardiac arrhythmia; conditions leading to the immediate cause 
of death were paroxymal atrial tachycardia, pulmonary 
embolus/hyperthyroidism, and fractured hip/PTSD; and other 
significant conditions which contributed to the veteran's 
death, but which did not result in the immediate cause of the 
death were severe aortic stenosis, severe spine condition, 
and paralysis of the sciatic nerve.

A VA examiner in February 2007 found that neither PTSD, nor a 
shell fragment wound of the lower musculature was associated 
with aortic stenosis or any cardiac arrhythmia.  The examiner 
opined that the veteran's cause of death was directly related 
to his coronary artery disease which he had for 10 years 
prior to his death, plus the valvular heart disease.  

Nevertheless, while the veteran's heart condition was listed 
as the immediate cause of his death, there is some support 
for the appellant's contention that the veteran's broken hip 
was the driving force which caused his death.  Private 
treatment records show that the veteran was admitted to the 
Navarro Regional Hospital March 16, 2006 having fallen and 
fractured his right hip.  Orthopedic, pulmonary, and cardiac 
departments were consulted, and the veteran's family was 
advised that given his age, the veteran's risk from surgery 
would be significant.  The veteran was transferred to the ICU 
after developing atrial fibrillation and shortness of breath.  
The veteran had been on antiplatelet therapy, but this was 
discontinued in anticipation of surgery.  It was determined 
that the veteran would receive a Greenfield filter and a 
replacement hip.  However, the veteran developed suddenly 
developed a bradycardia in the 30s on the morning of March 
[redacted], 2006 and passed away shortly thereafter.  To summarize, 
the veteran was in relatively poor health when he fell and 
broke his hip, but he was hospitalized in March 2006 because 
of the broken hip, and not for any heart condition; and, 
furthermore, only 5 days after breaking his hip, the veteran 
passed away.

As such, while there is no evidence that the veteran's heart 
problems which directly caused his death were related to 
either his time in service, or his any of his service 
connected disabilities, the evidence does support the 
appellant's contention that the veteran's fall and broken 
right hip were a significant factor in hastening his death.

The question is then whether the veteran's muscle injury of 
the back and sciatic neuritis caused the fall which resulted 
in the broken hip.

The veteran's private doctor, Dr. Campbell wrote a letter 
which was submitted at the appellant's hearing indicating 
that he believed the damage the veteran received during World 
War II "to his sciatic nerve and surrounding muscle damage 
led to the decline of his health and mobility.  The weakness 
and pain caused his leg to give way and he fell, breaking his 
hip.  There was complication[s] with the broken hip causing 
his death."

Nevertheless, while Dr. Campbell indicated that the veteran's 
hip injury caused his death, Dr. Campbell did not 
specifically address the veteran's service connected 
disabilities and their role in rendering the veteran 
unstable, as opposed to the veteran's nonservice-connected 
factors such as age and immobility which had rendered him 
weak and susceptible to falls. 

The veteran underwent a VA examination in 2004, at which the 
examiner noted that the veteran was service connected for 
impairment of muscle group XX, and for sciatic neuritis.  The 
examiner also observed that the veteran was predominantly 
wheelchair bound and was globally deconditioned.  The 
examiner indicated that the veteran had problems with 
instability, with general weakness, and with rising from a 
chair as the extensors of the hips, thigh abductors, flexors 
of the hips, and the iliopsoas muscle groups were so 
extremely weak that it was very hard for the veteran to sit 
down or get up without help.  The veteran was noted to be 
rapidly losing strength.  However, the examiner indicated 
that the examination did not incriminate muscle group XX, 
rather it is muscle groups XVI, XVII, and XVIII that control 
the pelvic girdle and hip flexors and extensors, and the 
examiner opined that he was unable to attribute the weakness 
in these muscles groups to the veteran's combat shell 
fragment injury.

The impression of the examiner was that the veteran had a 
shell fragment wound to the lumbar region; chronic pain in 
the left lower extremity, not limited to the sciatic nerve 
distribution, global in the left thigh and hip area secondary 
to changes with age and deconditioning; and extreme weakness 
of muscle group XVIII, the pelvic girdle group which 
outwardly rotates the thigh and stabilizes the hip joint.  
The examiner indicated that all of these areas were extremely 
weak due to age and disuse, but none of them seemed to be 
directly related to the veteran's combat injury.  The 
examiner indicated that the veteran's functional impairment 
was really global and not specifically related to his prior 
combat injuries.

As such, the VA examination specifically addressed the root 
cause of the veteran's instability, and concluded that it was 
not related to the veteran's combat injuries.

Dr. Campbell indicated that sciatic nerve and surrounding 
muscle damage led to the decline of his health and mobility.  
However, his opinion was not supported by a specific 
examination, and was drafted many months after the veteran's 
death.  Additionally, while Dr. Campbell's opinion was 
drafted after the VA examination, he failed in anyway to 
refute the findings at the VA examination.  Dr. Campbell's 
opinion appears to be stating that the muscle injury to 
muscle group XX and the sciatic nerve pain caused the other 
muscle groups such as XVI, XVII, and XVIII to weaken.  
However, he did not specifically lay this connection out; 
and, regardless, service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2007).

Given that the VA examination was scheduled to specifically 
examine the veteran's muscles and determine the cause of the 
veteran's lower extremity weakness, this examination will be 
given more weight than Dr. Campbell's letter.

As such, while the Board accepts the appellant's contention 
that it was the veteran's fall and broken right hip which 
caused his death, the evidence fails to make it as likely as 
not that the veteran's instability was the result of his 
combat injuries.

The amended death certificate lists fractured hip/PTSD as one 
of the underlying causes of death.  While the veteran was 
service connected for PTSD, no explanation was given for this 
conclusion, or for how PTSD was related to the fractured hip.  
In his letter Dr. Campbell writes only that the veteran had 
PTSD and gave no indication that this in anyway caused his 
death.  Given that it was Dr. Campbell who amended the death 
certificate, the lack of any explanation for how PTSD might 
have caused the veteran's death is taken as evidence that the 
real cause of death, aside from heart problems, was the 
veteran's broken hip.

Unfortunately, the medical evidence of record fails to show 
that the veteran's service-connected muscle injury and 
sciatic neuritis were contributory causes of the veteran's 
death.  Thus, the Board concludes that the veteran's service-
connected disabilities did not cause or contribute 
substantially or materially to his death.  The Board 
sympathizes with the appellant; however, as the preponderance 
of the evidence is against her claim, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  Therefore, the appellant's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, required notice was provided by a letter 
dated in June 2006, which informed the appellant of all four 
elements required by the Pelegrini II Court as stated above.  

While the letter did not specifically inform the appellant of 
the disabilities for which the veteran was service connected, 
the appellant demonstrated that she had actual knowledge of 
all of his combat injuries, as she tried to relate the combat 
injuries to the veteran's broken hip in both her claim, her 
substantive appeal, and at her hearing.  As such, failure to 
notify the appellant what disabilities the veteran was 
service connected for is harmless error.
 
The Board finds that any defect concerning the timing of the 
notice requirement was also harmless error.  Although the 
notice provided to the veteran was not given prior to the 
first adjudication of the claim, the appellant was provided 
with every opportunity to submit evidence and argument in 
support of her claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

VA and private treatment records have been obtained.  The 
veteran was also provided with a VA examination (the report 
of which has been associated with the claims file).  
Additionally, the appellant testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


